Citation Nr: 0700294	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  06-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a right kidney 
disability.

3.  Entitlement to service connection for a heart disability, 
to include as secondary to a right kidney disability.

4.  Entitlement to service connection for a left ear 
disability.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington which denied the veteran's claims 
for entitlement to service connection for head injury 
residuals, left ear otitis media and hearing loss, right 
kidney problems and a heart condition.  Subsequent to the 
issuance of that rating decision, the veteran moved from the 
state of Washington to Nevada; the Reno RO currently has 
jurisdiction over the veteran's claims.  

The veteran filed a notice of disagreement in regards to the 
December 2004 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claims and confirmed the RO's findings in a 
July 2005 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in June 2006.

In December 2006, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006).

Representation

The Board notes that the veteran was previously represented 
by AMVETS.  
The veteran revoked AMVETS as his power of attorney in 
September 2006.  He has indicated that he wishes to proceed 
unrepresented.  

Issues not on appeal

Another issue which was on appeal, entitlement to service 
connection for right ear disease and hearing loss, was 
granted by the Seattle RO in a July 2005 rating decision.  
Since the claim was granted, the appeal as to that issue has 
become moot.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

The Seattle RO also denied the veteran's claim of entitlement 
to service connection for rhinitis in a March 2006 rating 
action.  To the Board's knowledge, the veteran has not 
disagreed with that decision, and it is therefore not in 
appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that residuals of a head injury currently exist.

2.  The competent medical evidence of record does not support 
a finding that a right kidney disability exists.

3.  The competent medical evidence of record does not support 
a finding that heart disease exists.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed left ear sensorineural 
hearing loss.



CONCLUSIONS OF LAW

1.  Head injury residuals were not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A right kidney disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Heart disease was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

4.  Left ear sensorineural hearing loss was not incurred in 
or aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 18, 2004.  Specifically, the February 2004 
letter noted that to establish service connection for his 
claims on a direct basis, the veteran must submit competent 
medical evidence of a "relationship between your current 
disability and an injury, disease or event in military 
service."  The February 2004 also detailed the evidentiary 
requirements for secondary service connection claims, 
including medical evidence of a "relationship between your 
claimed condition and your service-connected condition."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in the above-referenced 
February 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the February 2004 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  A subsequent letter from 
the RO dated May 13, 2004 informed the veteran that his 
service medical records were incomplete, further indicating 
they were most likely destroyed in a fire at the National 
Personnel Records Center (NPRC) in July 1973.  

With respect to private treatment records, the February 2004 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
February 2004 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  The February 
2006 letter specifically noted: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give them to us or asks for a fee to 
provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis in original].  The veteran was also 
informed in the February 2004 VCAA letter that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims.

Finally, the Board notes that the February 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know" [Emphasis in original].  
This request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.   

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed head, kidney, 
heart and left ear disorders.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claims of entitlement to service connection 
were denied based on elements (2), existence of a disability, 
and (3), connection between the veteran's service and the 
claimed disabilities.  As explained above, he has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of private 
treatment of the veteran.  Additionally, the veteran was 
provided a VA audiological examination in June 2005.

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained for the three other service connection 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).   However, as explained below the veteran has 
presented no competent medical evidence as to the claimed 
head, right kidney or heart disabilities.  In the absence of 
competent medical evidence of an in-service head injury or 
right kidney or heart disease and current head, right kidney 
or heart disabilities, physical examination of the veteran is 
not necessary.  Referral for a medical nexus opinion is 
similarly not necessary.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service head injury, kidney or heart disease, nor is 
there evidence of current head, kidney or heart disabilities.

The veteran's complete service medical records are not 
associated with the claims folder, and as alluded to above 
there is indication from the NPRC that they were destroyed in 
a fire in July 1973.  The Board is cognizant of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United 
States Court of Appeals for the Federal Circuit elaborated on 
VA's responsibility to obtain a veteran's service medical 
records.  The Board finds, however, that in light of evidence 
that the records were destroyed in a fire there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times.  The RO submitted 
requests to the NPRC in July 2004 and September 2004, asking 
for all available military medical and dental and personnel 
records for the veteran.  The NPRC responded that the service 
medical records were probably destroyed in the above-
mentioned fire, but some clinical records were obtained from 
an alternate record source.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
\

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA.  No further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including cardiovascular-renal 
disease and sensorineural hearing loss, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  



Analysis

The veteran contends that he injured his head in service, 
requiring an extended stay in Letterman General Hospital.  He 
has contended, in essence, that he has unspecified residuals 
of such head injury.  He has, however, argued that he has a 
right kidney condition and a left ear condition which are 
secondary to the in-service head injury.  He further contends 
that he has heart disease, which is a result of his claimed 
kidney problems.  See a September 12, 2003 Statement in 
Support of Claim and the December 30, 2004 notice of 
disagreement.  

As has been explained earlier, the veteran's service medical 
records have been lost, with the exception of the August 1952 
separation physical examination report, the August 1952 
Medical Board examination report and a May 1951 record from 
an Army hospital in San Francisco.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

Head injury residuals, right kidney disability and heart 
disease

With respect to Hickson element (1), the Board finds that 
there is no competent medical evidence of any disability 
described as a head injury residual.  In addition, there is 
no competent medical evidence of a kidney disability or a 
heart disability in the claims folder.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claims; he has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that he has 
current head injury residuals, to include right kidney 
disease and heart disease exist, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.  

In the absence of any diagnosed head injury residuals, right 
kidney disability and heart disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met for the head injury residuals, right kidney 
disability and heart disability claims, and they fail on this 
basis alone. 

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's August 1952 Medical Board 
examination shows a diagnosis of "hematuria, renal, cause 
unknown."  Accordingly, Hickson element (2) has been met for 
the right kidney claim.

There is, however, no medical evidence of head injury 
residuals or heart disease in service.  Although some of the 
veteran's service medical records are missing, of record is 
the veteran's August 1952 separation examination, which 
indicates that head and heart examination results were within 
normal limits.  Hickson element (2) has therefore not been 
met, and these two claims also fail on this basis.

With respect to Hickson element (3), medical nexus, there is 
no evidence of a competent medical relationship between the 
claimed head injury residuals, kidney and heart problems and 
the veteran's service.  In light of the lack of any current 
diagnoses, medical nexus would be a manifest impossibility.

Accordingly, Hickson element (3) has not been met, and the 
veteran's three claims fail on this basis also.

The veteran has contended that he has heart problems which 
are due to kidney disease.  However, neither kidney disease 
or heart disease has been found to exit by competent medical 
evidence.  To the extent that the veteran is raising a 
secondary service connection claim for heart disease, it 
manifestly fails. 

Left ear disability

With respect to the veteran's left ear claim, a June 2005 VA 
examiner diagnosed the veteran with bilateral sensorineural 
hearing loss.  Accordingly, Hickson element (1) has been met 
for the left ear claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's August 1952 Medical Board 
examination notes: "repeated audiometric exams with pure 
tone and speech audiometry have shown a bilateral conductive 
hearing loss."  Accordingly, Hickson element (2) has been 
met for the left ear claim.

With respect to crucial Hickson element (3), medical nexus, 
the June 2005 VA examiner found that the veteran's left ear 
sensorineural hearing loss was "due to presbycusis alone."  
"[P]resbycusis [is] a 'lessening of hearing acuteness 
resulting from degenerative changes in the ear that occur 
esp[ecially] in old age.'  Webster's Medical Desk Dictionary 
572 (1986)."  Godfrey v. Brown, 8 Vet. App. 113, 120-1 
(1995).  [The veteran was age 74 at the time of the 
examination.]

This is the only competent medical opinion of record.  To the 
extent that the veteran himself believes that there is a 
medical nexus between his left ear hearing loss and service, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as cause of a disability.  See 
Espiritu and 38 C.F.R. § 3.159 (a)(1), both supra.  The 
statements offered in support of the veteran's claim by him 
are not competent medical evidence and do not serve to 
establish a medical nexus.  The veteran was accorded ample 
opportunity to secure and present medical nexus evidence in 
his favor; he did not do so.  See 38 U.S.C.A. § 5107(a), 
supra.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  It does not appear, however, that the 
veteran has contended that he experienced left ear hearing 
loss continually after service.  The veteran's lack of 
complaints for 50 years after service in fact supports the 
June 2005 VA examiner's opinion that the aging process and 
not his service was  the cause of his left ear problems. 

The Board observes in passing that service connection has 
been granted for right ear hearing loss.  This appears to be 
due to the fact that the veteran had otitis media on the 
right (but not on the left) during service and continually 
thereafter. 

The Board does not doubt the veteran's sincerity in pursuing 
this claim.  However, his own opinions are outweighed by the 
competent medical evidence of record.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus].  

Accordingly, Hickson element (3) has not been met for the 
left ear claim, and it fails on this basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for head injury residuals and disabilities of the kidney, 
heart and left ear.  The benefits sought on appeal are 
accordingly denied.  


ORDER

Entitlement to service connection for head injury residuals 
is denied.

Entitlement to service connection for kidney disease is 
denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for left ear disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


